Citation Nr: 1627762	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired Psychiatric Disorder, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran's service connection claim for PTSD was previously considered and denied in a September 2005 rating decision.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the September 2005 rating decision, the Veteran's service connection claim for PTSD will be reviewed on a de novo basis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issues on appeal.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to afford the Veteran a VA examination and obtain a medical opinion regarding the nature and etiology of the claimed psychiatric disorders.

The Veteran has been diagnosed with PTSD, depression, and bipolar disorder.  See May 2003 VA Treatment Record; February 2008 Private Treatment Record; January 2009 VA Treatment Record.  Further, The Veteran has reported multiple in-service stressors that he has stated led to the development of his psychiatric disorders.  Specifically, the Veteran reported that, in March 1991, he saw two little boys blown-up by a mortar round; in September 1990 his 1st sergeant hit him in the chest and knocked him down; in October 1991 his 1st sergeant sprayed him in the face with a chemical fire extinguisher for which he was hospitalized; he saw a women raped and beaten to death; he saw a child starved to death by her parents; he saw a soldier fall into a water combine; he found a soldier that had hung himself; and a soldier killed himself by stepping in front of a train.  See June 2009 Statement in Support of Claim for PTSD; September 2009 Statement in Support of Claim for PTSD; and September 2009 Statement in Support of Claim for PTSD secondary to personal assault. 

Importantly, the Board notes that there is a doctor's note of record that indicates that the Veteran sought treatment while in service for getting sprayed with the dry chemicals from a fire extinguisher.  See October 1991 Service Treatment Records.  The Board therefore finds that there is credible supporting evidence that this incident occurred.  Additionally, the Veteran has provided lay statements from his sister, father, and stepmother that indicate that he acquired his psychiatric disorders while in service.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his psychiatric disorders, to include PTSD, depression, and bipolar disorder.  Therefore, on remand, a VA examination should be provided.  Additionally, as to the remainder of the Veteran's reported stressors, although a December 2009 Formal Finding of Lack of Information to Verify Stressors indicated that the Veteran's stressors could not be verified, on remand, the AOJ should provide the Veteran with a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), or other appropriate form, and request that he provide specific details of his reported stressful events.

Finally, it appears that the Veteran has sought treatment for his psychiatric disorders during the appeal period.  Therefore, the AOJ should secure any outstanding, potentially relevant medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  Send the Veteran a VA Form 21-0781, or other appropriate form, and request that he provide specific details of his reported stressful events.

3. If it is determined that sufficient details have been provided so as to warrant an attempt to verify a claimed stressor, attempt to verify the in-service stressor(s). Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor(s). Provide the JSRRC with a description of the Veteran's claimed stressor, and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  Specifically, the examiner should address the Veteran's previous diagnoses of PTSD, depression, and bipolar disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal; specifically, the diagnoses of PTSD, depression, and bipolar disorder.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, to include the verified stressor of the Veteran being sprayed in the face with a fire extinguisher.  The examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




